Case 19-11510-amc            Doc 35       Filed 04/17/20 Entered 04/17/20 16:57:23               Desc Main
                                          Document     Page 1 of 2
                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Nicole N. Marzio
                                    Debtor(s)                                       CHAPTER 13

MTGLQ Investors, L.P.
                                    Movant
                vs.
                                                                                 NO. 19-11510 JKF
Nicole N. Marzio
                                    Debtor(s)

Scott F. Waterman
                                    Trustee
                                                                                11 U.S.C. Section 362

                                 MOTION OF MTGLQ Investors, L.P.
                                TO APPROVE LOAN MODIFICATION

         1.        The Movant is MTGLQ Investors, L.P.

         2.        Debtor(s) is/are the owner(s) of the premises 522 Arbor Road, Lansdown, PA 19050,

 hereinafter referred to as the mortgaged premises.

         3.        Movant is the holder of a mortgage, original principal amount of $108,000.00 on the

 mortgaged premises that was executed on September 12, 2007. Said mortgage was recorded on September

 27, 2007 at Book 4210, Page 1766. The Mortgage was subsequently assigned to Movant by way of

 Assignment of Mortgage recorded on April 1, 2019, at Book 06301, Page 0030 in Delaware County.

         4.        Scott F. Waterman, is the Trustee appointed by the Court.

         5.        Debtor has applied and been approved for a Loan Modification Agreement with Movant.

 The Loan Modification is attached hereto as Exhibit “A”.

         6.        Movant seeks Court approval of the Loan Modification by way of the within Motion.

         7.        Approval and recordation (if applicable) of the Loan Modification shall not constitute a

 violation of the automatic stay.

         8.        Upon Court approval of the within Motion, Movant shall file an Amended Proof of Claim to

 reflect the Loan Modification within thirty (30) days of the entry of any such Order.
Case 19-11510-amc           Doc 35     Filed 04/17/20 Entered 04/17/20 16:57:23       Desc Main
                                       Document     Page 2 of 2
        WHEREFORE, Movant prays that an Order be entered approving the Loan Modification Agreement

and allowing for the recordation of such agreement (if applicable).



                                                   /s/ Rebecca A. Solarz, Esquire
                                                   Rebecca A. Solarz, Esquire
                                                   Attorneys for Movant/Applicant
                                                   Main Phone #: 215-627-1322
